Appeal from a judgment of the Court of Claims, entered in the clerk’s office of that court on the 25th day of November, 1936, in favor of the claimant and against the State of New York for the sum of $20,223.85. The only question raised on this appeal is the proper measure of damages for the loss of use of claimant’s highway construction machinery and equipment which was caused to remain idle by the delay of the respondent in obtaining the requisite rights-of-way. The number of days that each piece of equipment was out of use because of such delay was conceded on the trial below. The claimant showed the reasonable rental value per day of such equipment. The State offered no testimony to contradict the figures given by the claimant’s experts as to rental value. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.